COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     James Arthur, et al v. Blackburne & Brown Mortgage Fund, Inc.

Appellate case number:   01-20-00122-CV

Trial court case number: 2019-80239

Trial court:             11th District Court of Harris County

Pursuant to Texas Rule of Appellate Procedure 34.5(c), the district clerk is directed to file
a supplemental clerk’s record containing the following documents:

       (1) Defendant’s Answer and Counterclaims (filed-stamped November 27, 2019,
       consisting of 9 pages);

       (2) Defendant’s First Amended Answer and Counterclaims (filed-stamped
       August 10, 2020, consisting of 9 pages).

See TEX. R. APP. P. 34.5(c)(1).

The supplemental clerk’s record shall be filed in the First Court of Appeals within 14
days of the date of this order.

The cost of preparing this record will be assessed as part of the costs of this appeal upon
issuance of this Court’s judgment.


It is so ORDERED.

Judge’s signature:            /s/ Richard Hightower
                              Acting individually

Date: September 14, 2021